Case 1:19-cv-04872-SEB-MPB Document 51 Filed 06/08/20 Page 1 of 2 PageID #: 1068




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 RODERICK CONVERSE, et al.                           )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )       No. 1:19-cv-04872-SEB-MPB
                                                     )
 PHH MORTGAGE CORPORATION, et al.                    )
                                                     )
                              Defendants.            )


         ORDER SETTING TELEPHONIC INITIAL PRE-TRIAL CONFERENCE

        The above case is hereby assigned for a TELEPHONIC INITIAL PRETRIAL

 CONFERENCE on JULY 21, 2020 at 11:00 a.m., Indianapolis time (EST), before the

 Honorable Matthew P. Brookman, United States Magistrate Judge. The information needed

 for counsel to participate in this telephonic conference will be provided by a separate

 notification.

 Rule 26(f) conference

    •   An IPTC is not a substitute for the conference required by Fed. R. Civ. P. 26(f). In
        addition to and in advance of their submission of proposed case management plan (see
        below), counsel must confer and plan for discovery as required by Fed. R. Civ. P.
        26(f)(2) and (3).

    •   The court will not require adherence to the conference timing provisions of Fed. R. Civ.
        P. 26(f)(1), so long as the conference is completed in addition to and in advance of
        submission of the proposed case management plan.

    •   Submission of a written report of the Rule 26(f) conference, as provided by section (f)(2),
        is not required, but counsel should expect to provide an oral report at the IPTC.

 Proposed case management plan (“CMP”)

    •   No fewer than seven (7) days before the IPTC, counsel must file a proposed CMP.



                                                 1
Case 1:19-cv-04872-SEB-MPB Document 51 Filed 06/08/20 Page 2 of 2 PageID #: 1069




    •   The general format for the CMP is provided by the court’s uniform CMP, which can be
        found on the court’s website, www.insd.uscourts.gov/case-management-plans.

    •   The court encourages counsel to consider whether there are good reasons to depart from
        particular provisions of the uniform CMP and to frame a CMP appropriate for the case at
        hand.

    •   With regard to the discovery of electronically-stored information (“ESI”), every CMP
        must include, at a minimum, (1) a statement of the format in which ESI will be produced
        (including whether the production will include metadata), (2) a description of any other
        ESI issues the parties believe may be relevant to discovery in the case, and (3) a claw
        back provision.

 Other matters for counsel to address with specificity at the IPTC

    •   All factual and legal matters pertinent to claims, defenses, and damages.

    •   The nature and scope of discovery, including any particular issues counsel anticipate.

    •   Settlement, including identification of discovery necessary for parties to evaluate the case
        for settlement purposes.

    •   When a substantial volume of ESI is expected, detailed consideration of related issues,
        including types, sources, preservation, accessibility, plan for collection, search protocol,
        management software, costs, and sequencing.

    •   Whether and how many expert witnesses will likely be used.

    •   The need for a stipulated protective order.


 SO ORDERED.

 Dated: June 8, 2020




 Served electronically on all ECF-registered counsel of record.




                                                  2
